—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 21, 1990, which denied claimant’s application for reconsideration of a prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
This is claimant’s second application to reopen a decision of the Unemployment Insurance Appeal Board disqualifying him from receiving unemployment insurance benefits because he was terminated due to misconduct. In both applications claimant wanted to submit evidence that it was not he, but rather a co-worker, who closed the register early. Although the first application was granted, and the Board adhered to its original decision, the second application was properly denied. Not only did claimant fail to submit any new evidence to the Board to support his request that it reconsider its prior decision (see, Matter of Cruz [Levine], 49 AD2d 978), but claimant repeatedly testified during the hearing that he was the one that closed the register early so that he could catch his train home. At no time during the hearing did claimant ever mention that it was the co-worker who actually closed the register. Consequently, we find no abuse of discretion by the Board in rejecting the application (see, Matter of Dixon [Levine], 41 AD2d 868, appeal dismissed 33 NY2d 644, cert denied 414 US 1133).
Casey, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.